DETAILED ACTION
This communication is responsive to the amendment filed 01/04/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warning (U. S. Pat. – 3,513,270).
	Regarding claim 1, Warning discloses a dome type diaphragm (Fig. 5) comprising: a first part (2) having a first curvature and configured to be in contact with a bobbin (6) that transmits vibration; and a second part (1) that is arranged in an inner peripheral side of the first part and is integrally provided with the first part, the second part having a second curvature that is different from the first curvature and to which the vibration from the bobbin is transmitted via the first part. (Note: a voice coil usually consists of at least a former/bobbin and wiring).
Regarding claim 2, Warning further discloses the dome type diaphragm, wherein the second curvature (1) is smaller than the first curvature (2).

Regarding claim 4, Warning further discloses the dome type diaphragm, wherein the first part (2) has a convex shape, and the second part (1) has a flat shape (much less curatively).
Regarding claim 5, Warning further discloses the dome type diaphragm, wherein the first part (2) has an annular shape when it is seen from a sound emitting direction of the dome type diaphragm, and the second part (1) has a circular shape when it is seen from the sound emitting direction (Figs 1 and 6).
Regarding claim 6, Warning further discloses the dome type diaphragm, wherein the first part (2) and the second part (1) are provided concentrically when they are seen from the sound emitting direction (Figs 1 and 6).
Regarding claim 8, Warning further discloses a balanced dome diaphragm (1) comprising: the dome type diaphragm (upper portion) and a cone type diaphragm (bottom portion).
Regarding claim 9, Warning further discloses a speaker (Fig. 1) comprising the dome type diaphragm (1).
Regarding claim 10, Warning further discloses a speaker (Fig. 1) comprising the balanced dome diaphragm (1).
Regarding claim 11, Warning further discloses the dome type diaphragm, wherein the diaphragm includes a boundary part (5) which is a change point at which the rigidity in a sound emitting direction changes between the first part and the second part or a change point at which the curvatures change, and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Warning (U. S. Pat. – 3,513,270).
Regarding claim 7, Warning may not specially teach that a surface length in a radial direction from a boundary between the first part and the second part to an end part of the first part on a side opposite to the sound emitting direction is equal to a surface length in the radial direction from the boundary to a center of the second part as claimed. Since providing suitable configuration for a dome shaper diaphragm of a loudspeaker is very well known in the art (Official Notice), it .
Response to Amendment
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.



/SUHAN NI/Primary Examiner, Art Unit 2651